933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Lawrence BROWNING, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-6584.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

Before KENNEDY and BOYCE F. MARTIN, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
James Browning moves for oral argument and miscellaneous relief and appeals the district court's order dismissing his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  Browning pled guilty to possession of cocaine with intent to distribute in violation of 21 U.S.C. Sec. 841(a)(1) and carrying a firearm during a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c)(1).  He received a ten year sentence, plus four years of supervised release and a $100 special assessment fee.


3
Browning claimed that his convictions, entered after he pleaded guilty to a two-count indictment, should be vacated because he received ineffective assistance of counsel prior to entering his plea.  After reviewing the magistrate's report and recommendation, the district court denied the motion to vacate as meritless.    See Sanders v. United States, 373 U.S. 1, 15 (1963).  Thereafter, Browning appealed, and the Sixth Circuit affirmed the dismissal in Case No. 89-5419.  Browning then filed this second motion to vacate, raising the same ground, which the district court ultimately dismissed as a successive motion.


4
On appeal, Browning argues that the district court improperly dismissed his motion to vacate.


5
Upon review, we conclude that the district court properly dismissed this action for the reasons stated in its order entered November 27, 1990.


6
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.  The motions for oral argument and miscellaneous relief are denied.